NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 18 January 2021 has been entered. Claims 1, 4, 9, 10, 12, 20, 22, and 23 have been amended. No claims have been cancelled. No claims have been added. Claims 1-23 are still pending in this application, with claims 1, 12, and 20 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the last line of claim 9, “…two surfaces of niche in the outer housing…,” has been changed to: --…two surfaces of the niche in the outer housing…--.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, an information handling system comprising: an outer housing; a processor disposed in the outer housing, the processor being configured to execute instructions to process information; a memory disposed in the outer housing, the memory being configured to store the information; a membrane including a plurality of light-emitting diodes (LEDs) and corresponding electrical conductors disposed along a length of the membrane; and a diffuser configured to diffuse light emitted by the plurality of LEDs to provide light having uniform intensity over a contiguous path along the outer housing, wherein the membrane is disposed in a band-like structure attached to a surface of a niche in the outer housing and disposed to maintain a distance D between the LEDs and an outer surface of the diffuser, where distance D is greater than or equal to pitch P of the LEDs.
The closest prior art of record: Park (US 2016/0374219 A1) and Shoemake et al. (US 2017/0146890 A1), Tada et al. (US 2012/0275160 A1), Fukuda (US 2011/0018440 A1), and Kataoka (US 2009/0209302 A1), teach or suggest various features of the claimed invention, but lack any teaching or suggestion of: “…the membrane is disposed in a band-like structure attached to a surface of a niche in the outer housing and disposed to maintain a distance D between the LEDs and an outer surface of the diffuser, where distance D is greater than or equal to pitch P of the LEDs…,” as recited in combination with all of the limitations of claim 1.
Claims 2-11 and 21-22 are allowed as they depend upon and further limit allowed claim 1.
Regarding claim 12, the prior art of record does not teach, or merely suggest, a method for manufacturing an information handling system, the method comprising: attaching a membrane to a diffuser or an outer housing of the information handling system, the membrane including a plurality of light-emitting diodes (LEDs) and corresponding electrical conductors disposed along a length of the membrane and the diffuser being configured to diffuse light emitted by the plurality of LEDs to provide light having uniform intensity over a contiguous path along the outer housing; and inserting the diffuser into a niche in the outer housing, wherein the membrane is flexible and has a minimum bend radius that is less than 10 millimeters.
The closest prior art of record: Park (US 2016/0374219 A1) and Shoemake et al. (US 2017/0146890 A1), Tada et al. (US 2012/0275160 A1), Fukuda (US 2011/0018440 A1), and Kataoka (US 2009/0209302 A1), teach or suggest various features of the claimed invention, but lack any teaching or suggestion of: “…the membrane is flexible and has a minimum bend radius that is less than 10 millimeters …,” as recited in combination with all of the limitations of claim 12.
Claims 13-19 are allowed as they depend upon and further limit allowed claim 12.
Regarding claim 20, the prior art of record does not teach, or merely suggest, an apparatus comprising: an outer housing; a membrane including a plurality of light-emitting diodes (LEDs) and corresponding electrical conductors disposed along a length of the membrane; and a diffuser configured to diffuse light emitted by the plurality of LEDs to provide light having uniform intensity over a contiguous path along the outer housing, wherein the membrane is flexible and has a minimum bend radius that is less than 10 millimeters.
The closest prior art of record: Park (US 2016/0374219 A1) and Shoemake et al. (US 2017/0146890 A1), Tada et al. (US 2012/0275160 A1), Fukuda (US 2011/0018440 A1), and Kataoka (US 2009/0209302 A1), teach or suggest various features of the claimed invention, but lack any teaching or suggestion of: “…the membrane is flexible and has a minimum bend radius that is less than 10 millimeters …,” as recited in combination with all of the limitations of claim 20.
Claim 23 is allowed as it depends upon and further limits allowed claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896